DETAILED ACTION
This Office Action is responsive to application number 17/217,646 SINK DISPOSER SPLASH GUARD, filed on 3/30/2021. Claims 1-4 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “far enough” in claim 2 is a relative term which renders the claim indefinite. The term “far enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Utensils are not all the same size and shape and therefore the limitation “far enough” cannot be ascertained as to the actual dimension of the curve and is therefore indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (US Pub. 2005/0276039) in view of Sawyer (US 2,795,330).
Regarding claim 1 Hillenbrand shows a splash guard (22) adapted to be removably mounted in a neck portion of a sink disposer or a drain, said splash guard comprising: a generally cylindrical sleeve (Fig. 4) sized to slidably fit into the neck of the disposer or drain and defining a central bore (tool 50 is in central bore).  But Hillenbrand fails to show a ledge partially obstructing an upper portion of the disposer and defining a central bore; a central ledge partially obstructing a medial portion of the central bore in opposition to the upper ledge; and a chute extending downwardly from a portion of the sleeve opposite the central ledge and terminating below said central ledge.  However, in device for a garbage disposal, Sawyer shows a ledge (12) partially obstructing an upper portion of the disposer and defining a central bore (Fig. 3); a central ledge (ledge shown near 11) partially obstructing a medial portion of the central bore in opposition to the upper ledge; and a chute (18) extending downwardly from a portion of the sleeve opposite the central ledge and terminating below said central ledge (Fig. 3).  Sawyer details that the device keeps the silverware from being flushed into the disposer (note, col. 1, lines 28-37).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillenbrand to include  an upper ledge a central ledge and a chute for the purpose of keeping children’s hands and silverware from being caught in the disposer as shown by Sawyer.  
Regarding claim 2 
Regarding claim 3 Hillenbrand shows the splash guard according to Claim 1, wherein at least one protrusion (26) is provided on an exterior surface of the cylindrical sleeve for removably mounting the splash guard on the neck of the disposer (Fig. 1).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillenbrand (US Pub. 2005/0276039) in view of Sawyer (US 2,795,330) in further view of Macias (US 3,801,998).
Regarding claim 4 Hillenbrand shows the splash guard according to Claim 1, wherein at least one protrusion but fails to show the protrusion is provided on an exterior surface of the cylindrical sleeve for restricting the removal of the splash guard for child safety.  However, Macias shows at least one protrusion (shown near 22; Fig. 3) provided on an exterior surface of the cylindrical sleeve for restricting the removal of the splash guard for child safety (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hillenbrand to include a protrusion provided on an exterior surface of the cylindrical sleeve for keeping the device in place and protecting users from the disposal as shown by Macias. 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ratledge (US Pub. 2018/0171611) shows a general state of the art of a disposal guard; Viall (US 2,737,191) shows a disposal guard; Hammell (US 2,536,930) shows a disposal guard; Hammes (US 2,667,308) shows a disposal guard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/21/2022